Citation Nr: 0809986	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  98-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

3.  Whether there was clear and unmistakable error in a 
February 1968 rating decision that denied entitlement to 
service connection for schizophrenia.

4.  Entitlement to service connection for a psychiatric 
disability for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Robert C. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1968.  He died in December 2004.  His surviving spouse is the 
appellant.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied service connection for 
the cause of the veteran's death, entitlement to service 
connection for schizophrenia, for purposes of accrued 
benefits and entitlement to DIC under 38 U.S.C.A. § 1318. 

In June 2006 the Board denied a motion to advance this case 
on its docket.



FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime. 

2.  The veteran died in December 2004; the immediate cause of 
death was diabetic cardiomyopathy as a consequence of 
diabetes mellitus.

3.  The competent medical evidence shows that medications 
administered during the veteran's military service caused, or 
contributed substantially to causing, his death. 

4.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot. 

5.  When he died, the veteran had a pending claim of CUE in a 
February 1968 rating decision, which denied service 
connection for schizophrenia.

6.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

7.  The denial of service connection for schizophrenia by the 
rating decisions in February 1968 did not contain an 
undebatable error that was outcome determinative.

8.  Evidence of record at the time of the veteran's death 
showed that the psychiatric disability treated in service was 
not clearly and unmistakably not aggravated in service.

9.  Evidence of record at the time of the veteran's death 
linked a current psychiatric disability, schizoaffective 
disorder, to the psychiatric disability treated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.303, 3.312 (2007). 

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2007). 

3.  The February 1968 decisions which denied service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105, 3.400, 3.1000 (2007). 

3.  Evidence of record at the time of the veteran's death 
showed that schizoaffective disorder was incurred in service.  
38 U.S.C.A. §§ 1112, 1131, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the appellant's claim for entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating her claims.  

Regarding the appellant's claim of CUE, for purposes of 
accrued benefits, an accrued benefits claim is decided on the 
basis of evidence of record at the time of the veteran's 
death.  38 U.S.C.A. § 5121.  Further, the VCAA is not 
applicable to decisions as to CUE in prior final decisions.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the veteran's death was due to 
diabetes that was caused by in service medication that he 
took for his psychiatric disorder. 

Service treatment records contain no findings referable to 
diabetes.  The veteran was prescribed many medications for 
his psychiatric symptoms.  During hospitalization in August 
and September 1967, he was prescribed Thorazine.

The veteran died on December [redacted], 2004.  The death certificate 
completed by an attending physician, listed the immediate 
cause of death as diabetic cardiomyopathy due to or as a 
consequence of diabetes mellitus.

In an August 2005 letter, Alan Reis, M.D., the veteran's 
psychiatrist, stated that the veteran was exposed to 
medications that were not commonly used today as they have 
been replaced by much safer medications.  The medications 
included Thorazine (chlorpromazine) and Stelazine 
(trifluoperazine).  Dr. Reis noted that these medications 
were first administered to the veteran in August 1967.  

Dr. Reis stated that the known side effects of Thorazine were 
obesity, Type II diabetes, hyperlipidemia and all of the 
secondary diseases that appear after the antecedent diseases 
such as coronary heart disease and peripheral vascular 
disease.  Dr. Reis noted that the veteran developed Type II 
diabetes, peripheral vascular disease, coronary artery 
disease and obesity.  

Dr. Reis concluded that there was a high probability that the 
veteran's Type II diabetes may have well been related to the 
early administration of anti-psychotic medications given 
while he was in a psychiatric hospital for the very first 
time in his life, during his service in the Army.

The appellant submitted two articles regarding the 
correlation between antipsychotic medications and Type II 
diabetes.  See Dan W. Haupt, M.D. and John W. Newcomer, M.D., 
Hyperglycemia and Antipsychotic Medications, Journal of 
Clinical Psychiatry (2001) (finding that Type II diabetes 
mellitus and impaired glucose tolerance are associated with 
antipsychotic treatment, with the largest number of reports 
for chlorpromazine, clozapine and olanzapine); Sabina Abidi, 
Sreenivasa M. Bhaskara, From Chlorpromazine to Clozapine- 
Antipsychotic Adverse Effects and the Clinician's Dilemma, 
Journal of Clinical Psychiatry (2003) (finding that atypical 
antipsychotics can compound a patient's risk for developing 
cardiac complications).

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)-(3). 

To be a contributory cause of death, it is not sufficient to 
show that it casually shared in producing death, but rather 
is must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the death certificate shows that the veteran 
died of diabetic cardiomyopathy due to or as a likely 
consequence of diabetes mellitus.  The records also contains 
competent evidence that diabetes mellitus was due to the 
early administration of anti-psychotic medications, such as 
Thorazine (chlorpromazine), given while the veteran was in a 
psychiatric hospital during his service in the Army. 

Dr. Reis is a physician who is presumably competent to offer 
this opinion.  Articles submitted by the appellant also 
support a connection between the antipsychotic medications 
administered to the veteran and his fatal diseases.

Therefore, resolving reasonable doubt in the appellant's 
favor, the criteria for service connection for the cause of 
the veteran's death are met, and the appeal is granted. 


II.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a).  The Board's grant of service connection for the 
cause of the veteran's death already recognizes that the 
death of the veteran was the proximate result of a disease or 
injury incurred in service.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the veteran's death, the claim of entitlement to DIC 
under 38 U.S.C. § 1318 is moot, and this aspect of the 
appellant's claim is dismissed. 


III.  CUE for purposes of accrued benefits.

In a pre-induction report of medical history completed by the 
veteran in December 1966, the veteran reported that he had, 
or had had, frequent or severe headaches, dizziness or 
fainting spells, night sweats, shortness of breath, frequent 
trouble sleeping, frequent or terrifying nightmares, and 
depression or excessive worry; among other symptoms.  On pre-
induction examination in December 1966 it was indicated that 
the veteran was not neurologically or psychiatrically normal, 
but no specific abnormality was reported.  

In August 1967 the veteran underwent a Medical Board 
evaluation.  The diagnosis was schizophrenic reaction, 
paranoid, chronic, severe.  The Medical Board determined that 
"in view of the veteran's chronic difficulties in relating 
to other people, his chronic school difficulties, his 
admitted auditory hallucinations and paranoid delusions prior 
to active duty, his admitted chronic, and excessive use of 
alcohol prior to active duty, his admitted drug abuse prior 
to active duty, and his chronic periods of anxiousness and 
depression prior to active duty, and his relatively brief 
tour on active duty, this illness was considered EPTS 
(existed prior to service).  The Medical Board determined 
that the veteran was permanently unfit for further military 
service.

In its February 1968 decision, the RO found that the veteran 
had a personality disorder that preexisted service, which was 
not aggravated by the short period of active duty.  

In its August 1979 decision, the RO determined that no change 
was warranted in the previous denial of service connection 
for the veteran's nervous condition.  

In a January 2003 letter, Dr. Alan Reis stated that there was 
no prior history and no evidence of psychiatric disturbance 
prior to his military enlistment.  He concluded that the 
veteran's psychiatric disturbances directly relate and have 
their origin in his service as he was well before he entered 
the Army.

In an August 2005 later, Dr. Reis again stated that that the 
veteran did not have a psychiatric condition prior to 
service.


Analysis

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2007); see 38 C.F.R. § 3.152(b) (2007).

The claim for accrued benefits is separate from the claim for 
service connection filed by the veteran prior to his death, 
the accrued benefits claims is derivative of the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

At the time of the veteran's death, he had a pending claim 
that there was CUE in a February 1968 decision that denied 
entitlement to service connection for schizophrenia.  The 
veteran appealed to the Board.  In a September 2004 decision, 
the Board reopened the veteran's claim and remanded the issue 
for additional development.  The Board found that the issue 
of CUE in February 1968 decision which denied service 
connection for a schizophrenic reaction was inextricably 
intertwined with the reopened claim for service connection.  

In an October 2004 rating decision, the RO found that no 
revision was warranted in the decision to deny compensation 
for schizophrenic reaction, paranoid type.  The veteran died 
on December [redacted], 2004.  The appellant filed a claim for accrued 
benefits in January 2005.  The RO denied the claim for 
accrued benefits in June 2005.  The Board issued a decision 
on the veteran's claim in November 2005 which dismissed the 
veteran's claim as a result of his death.  

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issues pending at the 
time of the veteran's death for purpose of accrued benefits.  
However, the applicable regulation permits the Board to 
address only the evidence of record that was associated with 
his claims folder at the time of his death.  38 C.F.R. § 
3.1000.  The evidence that will be discussed below is 
therefore limited only to that which was part of the 
veteran's file up to the date of his death in December 2004. 

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1)...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the majority of 
the court held that failure on the part of VA to comply with 
its duty to assist veterans with the development of their 
claims could never constitute clear and unmistakable error.  
The Court reached this conclusion on the basis that such a 
failure creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

As noted above, the appellant has alleged that there is error 
as the medical evidence shows that since his discharge from 
service, the veteran had not been able to work due to his 
psychiatric disability and that he should have been afforded 
the presumption of soundness under 38 C.F.R. § 1111 as his 
entrance examination revealed no psychiatric problems. 

Under the statute in effect at the time of the 1968 rating 
decision on appeal, every veteran would have been taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and was not aggravated by such service.  
38 U.S.C.A. § 1111 (formerly 38 U.S.C.A. § 311).

VA had attempted to implement 38 C.F.R. § 3.304(b), which 
provided that the presumption of soundness could be provided 
with clear and unmistakable evidence that the disability 
existed prior to service.  The regulation did not require 
clear and unmistakable evidence as to aggravation.  38 C.F.R. 
§ 3.304(b) (2004).

The provisions of 38 C.F.R. § 3.304(b) were subsequently 
invalidated, because they did not include the statutory 
requirement that there be clear and unmistakable evidence 
that the pre-existing disability was not aggravated in 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

The appellant's attorney asserts that the February 1968 
rating decision clearly and unmistakably failed to properly 
apply both "prongs" of the post-Wagner presumption-of-
soundness test; first, in that the rating decision failed to 
show that the veteran's psychiatric disorder clearly and 
unmistakably preexisted military service, and second that the 
rating decision failed to clearly and unmistakably show the 
veteran's preexisting psychiatric disorder was not 
permanently aggravated by military service.

The Board notes, however, that prior to the Federal Circuit's 
Wagner decision in 2004, VA was required to show only clear 
and unmistakable evidence of a pre-existing condition to 
overcome the presumption of soundness.  See Crowe v. Brown, 7 
Vet. App. 245 (1994).

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court held 
that the Federal Circuit's decision in Wagner represented a 
procedural change in the law rather than a substantive 
change, and that the Wagner decision did not provide a new 
basis for establishing entitlement to benefits that would 
warrant adjudicating de novo a previously-denied claim for 
service connection.  See also Routen v. West, 142 F.3d 1434, 
1439-41 (Fed. Cir. 1988), holding that a change in the law 
that raised the evidentiary burden required of VA to rebut 
the statutory presumption of aggravation was procedural, not 
substantive, in nature. 

It is also well established that CUE is based on the law as 
it existed at the time of the challenged decision.  Russell.  
The application of a subsequently invalidated regulation 
cannot serve as the basis for finding CUE.  VAOPGCPREC 9-94 
(1994). As such, Wagner cannot be retroactively applied to 
find CUE in the February 1968 decision.

Accordingly, any inconsistency with Wagner in and of itself 
does not constitute CUE in the 1968 and 1979 rating decisions 
under review.

Essential to the argument of the appellant is the premise 
that the February 1968 rating decision erred by relying on 
the report of an Army medical board, which was itself 
allegedly flawed in that it had based its finding of EPTS on 
the unsubstantiated history of the veteran himself.

On review, the Board concludes that the veteran's argument is 
nothing more than a disagreement as to the weighing of the 
facts of record at the time of the 1968 rating decision, 
which is not a valid basis for finding CUE.

The November 1968 rating decision discussed at length the 
fact that an Army medical review board had examined the 
veteran and had determined that the veteran's schizophrenic 
condition pre-existed military service.

In this case, the veteran has not met his burden to show that 
the RO's reliance on the findings of the service medical 
examination was not consistent with the record and law that 
existed at the time of the adjudication in question.

To the extent that the it is now asserted that the evidence 
relied on by the RO was legally insufficient to support the 
determination of a pre-existing condition, the Board notes 
that evidence is said to be insufficient in law only in those 
cases where there is a total absence of such proof, either as 
to its quality or kind, as in the particular case some rule 
of law requires as essential to the establishment of the 
fact.  Waltzer v. Nicholson, 447 F.3d 1378 (Fed. Cir. 2006), 
citing Metro. R.R. Co. v. Moore, 121 U.S. 558, 569 (1887). 

In this case, the record does not show, and the veteran does 
not contend, that there was a "total absence of proof" 
supporting the 1968 rating decision under review.

Moreover, the RO's February 1968 conclusion that the 
veteran's schizophrenic condition existed prior to service, 
which the appellant argues is improper to the extent that the 
RO stated that the pre-existing schizophrenic reaction was 
not aggravated by active duty, cannot be said to have been 
undebatably erroneous.  Again, the appellant's argument 
essentially represents a disagreement as to how the facts 
were weighed or evaluated.  That is to say, because the 
veteran was not diagnosed as having schizophrenia at service 
entry, the appellant alleges that the RO erred by failing to 
presume him sound for purposes of this disability.  In other 
words, the basis of this argument is that the RO came to the 
wrong conclusion based on the facts that were before it in 
February 1968 as to a psychiatric disorder pre-existing 
service.  This amounts to a mere disagreement as to how the 
RO evaluated the facts and is thus an inadequate basis on 
which to find CUE in the RO's 1968 decision.  See Russell, 
supra. 

The appellant and her representative submitted medical 
evidence from Dr. Reis to the effect that the veteran's 
psychiatric condition did not pre-exist service and was 
incurred during the veteran's active duty.  This is 
presumably in an effort to demonstrate through medical 
evidence that the RO's determination in 1968 was in error.  
However, such submissions cannot be considered in this appeal 
any more than the opinion of the May 1967 Medical Board that 
the veteran's current schizophrenic reaction existed prior to 
service.  This is so because this evidence was not before the 
RO in 1968 and may not be considered with respect to this CUE 
claim.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993) 
(subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision).

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and than, but 
for the alleged error, the outcome would have been different.

The Board accordingly finds that the February 1968 rating 
decisions that denied service connection for schizophrenia 
did not contain CUE.

The benefit-of-the-doubt doctrine is not applicable as to 
claims for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b). 

Reopened Claim

The veteran's reopened claim for service connection was 
pending at the time of his death.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A chronic disease, such as a psychosis becoming manifest to a 
degree of 10 percent or more within one year of separation 
from service will be considered to have been incurred in 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112 (West 2002).

As just discussed, the record contains a large amount of 
evidence that the veteran had a pre-existing psychiatric 
condition.  The record shows, however, that the veteran had 
his initial need for psychiatric hospitalization during 
service.  Dr. Reiss described this episode as a psychiatric 
break.  The report of in-service hospitalization shows that 
the veteran was found to be totally disabled during the in-
service hospitalization.  Not surprisingly, the veteran was 
also found unfit for service.  Accordingly the evidence is 
not clear and unmistakable that the disability was not 
aggravated in service.  38 C.F.R. § 3.304(b) (2007).

Applying current law, the presumption of soundness is not 
rebutted.  Dr. Reiss' January 2003 letter serves to link the 
current psychiatric disability, diagnosed as schizoaffective 
disorder, to the psychiatric symptomatology identified in 
service.  The record also indicates that the veteran had 
ongoing psychiatric symptomatology since his hospitalization 
in service.

There is no competent opinion contrary to that of Dr. Reiss.  
The evidence of record at the time of the veteran's death 
favors the grant of service connection for the variously 
described psychiatric disability.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002) is dismissed.

The February 1968 decision that denied entitlement to service 
connection for schizophrenia was not the product of CUE, the 
claim for accrued benefits on the basis of CUE in that 
decision is denied.

Entitlement to service connection for a psychiatric 
disability, namely schizoaffective disorder for purposes of 
accrued benefits is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


